Exhibit 10.6
 
TAI WAH TIMBER FACTORY LIMITED
 
Agreement
Aug 23, 2010    
Banking Facilities granting to Green Dragon Wood Products Co. Ltd.
     
Effective Date 
 01-Sep-10     Combined Import Loan & LC 
HKD 5,000,000.00
    Commission   3.5% on invoice amount
include LC opening comm., custom declaration fee
 
exclude insurance, exchange difference, LC amendment & other bank charges
incurred
      Overdue Interest (per annum)   0% within 60 days*   18% over 60 days*    
* grace period 15 days, will not charge interest.       agreed by  

 
 

             
 
 
       
for and on behalf of
     
Green Dragon Wood Products Co. Ltd.
         

                                                             
 
 
                                                             
 
 
 
 
 